Citation Nr: 0737215	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant is entitled to an apportionment of the 
veteran's Department of Veterans Affairs (VA) compensation 
benefits.  


REPRESENTATION

Appellant unrepresented

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to October 
2000.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2002 decision of the VA Regional 
Office (RO) in St. Petersburg, Florida.  The appellant is the 
veteran's ex-spouse.  

In May 2003, the appellant requested a hearing before a 
Decision Review Officer (DRO).  She was subsequently notified 
of a hearing scheduled in June 2007 at the RO in the state in 
which she resides.  She failed to report for that hearing.  

In September 2004, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington, DC to 
ensure compliance with due process requirements and to 
request additional evidence from the veteran and the 
appellant.  Those actions completed, the matter has been 
properly returned to the Board for appellate consideration.  
See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  For VA purposes, the veteran is reasonably discharging 
his responsibility for the support of his dependent children, 
J.W. and C.W.  

2.  For VA purposes, hardship is not shown to exist with 
regard to the veteran's children, J.W. and C.W.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
compensation benefits for the support of his children, C.W. 
and J.W., have not been met.  38 U.S.C.A. § 5307 (West 2002); 
38 C.F.R. §§ 3.450, 3.451 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran's dependent children are not in his custody, 
all or any part of the compensation benefits payable may be 
apportioned as may be prescribed by the Secretary.  38 
U.S.C.A. § 5307 (West 2002).  VA regulations provide for two 
types of apportionments.  A "general" apportionment may be 
paid under the circumstances set forth in 38 C.F.R. § 3.450.  
More specifically, 38 C.F.R.  § 3.450(a)(1)(ii) provides that 
an apportionment may be paid if the veteran's children are 
not residing with the veteran and the veteran is not 
reasonably discharging his responsibility for the children's 
support.  It is not necessary for the claimant to establish 
the existence of hardship in order to obtain an apportionment 
under 38  C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  38 C.F.R. § 3.451.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the veteran's  
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  

The special apportionment was apparently designed to provide 
for an apportionment in situations where a veteran is 
reasonably discharging his responsibility for the support of 
any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See,  e. g., Vet. 
Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. 
Reg. No. 6(c), 4 (June 1934). 

The record reflects that the veteran has been in receipt of 
VA disability compensation for multiple disabilities with a 
combined disability evaluation of 100 percent, pursuant to a 
June 2001 rating decision and effective since November 2000.  
His compensation award includes additional benefits due to 
his minor children, J.W. and C.W., both of whom live apart 
from the veteran and with their mother, the appellant.  

In October 2001, the appellant filed a request for 
apportionment for these children, who were then five and 
eight years old.  In November 2001, the appellant submitted a 
statement listing her monthly income as approximately $2,086 
from salary ($962.88 every two weeks) $194 from VA 
disability, $163.95 from the Alabama National Guard, and $582 
for the child support payments received from the veteran.  
This totals to approximately $3,026.

In the November 2001 statement, the appellant listed what she 
characterized as monthly expenses as the following: $295.05 
for tithes and Sunday school; $624.08 for mortgage; $296.85 
for car note; $78.33 for warranty; $96.00 for car insurance; 
$16.00 for children's life insurance; $80.91 per pay period 
for health insurance; $42.00 for dental insurance; $797.00 
for medical bills plus $15.00 co-pays; $100.00 for medicines; 
$107.55 for power bill; $90.00 for Alagasco; $75.00 for 
phone; $60.67 for cable; $25.00 for water; $250.00 per child 
for field trips, snacks, supplies; $220.00 for after school 
care; $120.00 for before school care; $40.00 for haircuts; 
$500.00 or more for uniforms, regular clothes, shoes etc.; 
$200.00 for food; $250.00 for glasses for J.W; $40.00 for 
student loan; $100.00 for car gas; $50.00 for car 
maintenance; $179.00 for car tag; $45.00 for J.C. Penney; 
$30.00 for lunches per child; $30.51 for ADT; $150.00 for 
SouthTrust Visa; $25.00 for school pictures; $300.00 for 
baseball; $350.00 for football; $520.00 for summer care - 2 
months if father gets them for 1 month; $100.00 for cell 
phone; $15.00 for Capital One; $150.00 for personal items 
soap, washing powder etc.; $100.00 for my hair; $100.00 for 
lunch - work; $350.00 for Christmas; $10.50 for union dues 
per pay period; and that "[a]ny remaining balances from 
medical bills I pay this amount varies from $25.00 [and] 
up."  

This list of expenses contains costs listed on a monthly 
basis for items such as Christmas, one child's eyeglasses, 
football, baseball, school pictures, and car tags, that the 
Board finds are not properly expressed in terms of monthly 
expenses, as asserted by the appellant.  

Furthermore, unclear is the extent of her medical expenses as 
she has listed a monthly amount of $797.00 plus $15.00 co-
pays but also stated that she paid $25.00 on her outstanding 
balance of medical bills per month.  Instead of monthly 
expenses, this appears to be a list of monthly expenses, 
annual expenses, and all expenses that the appellant 
encountered in some unspecified period of time.  

Making reasonable assumptions as to this list (such as 
amortizing the football, baseball, Christmas, and eyeglasses 
costs over a year) the Board has determined that the list 
reflects monthly expenses totaling $3810.  This leaves a 
negative monthly balance of approximately $784.  

In November 2001, the veteran was notified of the request and 
asked to submit a list of his monthly income, assets, monthly 
expenses, the average monthly amount that he contributes to 
the support of his children, and a statement of his spouse's 
monthly income, if remarried.  For income he listed the 
following:  $2567.00 from VA, $852.00 from Social Security, 
and $194 as his spouse's VA disability income.  

As monthly expenses the veteran listed the following: $582.00 
for child support; $759.00 for two car payments, $178.10 for 
insurance, $975.00 for rent, $170.00 for electric, $200.00 
for phone, including two cell phones; $85.00 for doctor 
visits, $36.00 for medicines, $128.00 for fuel, $200.00 for 
groceries, $100.00 for  baby items, $100.00 for  credit 
cards.  This totals to approximately $3513 and leaves a 
household net of positive $100.  

In the March 2002 Special Apportionment Decision, the RO 
determined that the veteran's monthly income was $2864.71 and 
his monthly expenses were $3528.95, for a net positive 
monthly balance of $100.  In that same decision, the RO 
determined that the appellant's monthly income was $2670.71 
and her monthly expenses were $3528.95, for a net negative 
monthly balance of $664.24.  

Also of record is a State of Alabama document, dated in 
September 1997, showing that an income withholding order of 
$528 per month was in place, listing the veteran as the 
defendant and the appellant as the plaintiff.  A printout of 
payment history shows the following approximate monthly 
payments from the veteran to the appellant as recipient for 
support, since November 2000: $430 in February and March 
2001, $483 in April and May 2001, and $581 from May through 
November 2001.  

In her December 2001 statement, the appellant listed $581 as 
monthly child support payment income.  This is also reflected 
(as $582) on the veteran's statement received that same 
month.  The Board therefore finds it undisputed that as of 
December 2001, the veteran was providing $582 to the 
appellant for the support of his children.

For VA purposes, such a fact provides evidence against the 
appellant's claim.   

In the March 2002 special apportionment decision, the RO 
denied apportionment finding that the veteran was providing 
child support in the amount of $581 and although the 
appellant's expenses exceeded her income, the veteran had 
very little excess income.  

In June 2006, the RO requested that the appellant and the 
veteran provide updated lists of their respective monthly 
incomes, assets, and expenses.  This request included an 
enclosed VA Form 5655, Financial Status Report, for this 
purpose.  No response to this request has been received from 
the appellant.  In July 2007, the veteran responded with a 
statement, although not the VA Form 5655, that he paid $582 
in monthly child support to the appellant through the state 
of Alabama.  He further reported that for 6 weeks of the 
summer the children reside with him and he directly pays all 
their expenses in addition to maintaining his child support 
payments.  

That the veteran is paying approximately $580 in compliance 
with the state judicial withholding order, is strong evidence 
that he is discharging his responsibility for the support of 
J.W. and C.W.  The evidence submitted by the appellant is not 
of sufficient probative weight to demonstrate otherwise.  
Based on undisputed evidence, the Board finds that it cannot 
be said that the veteran is not reasonably discharging his 
responsibility for the support of J.W. and C.W.  For this 
reason, the appellant's claim cannot be granted under 38 
C.F.R. § 3.450, the regulation for general apportionments.  

Having considered the criteria under § 38 C.F.R. § 3.451, the 
Board also finds that "hardship" (as VA defines it) has not 
been shown to warrant a special apportionment of the 
veteran's VA benefits to the appellant for the support of 
J.W. and C.W.  38 C.F.R. § 3.451 contemplates an inability to 
pay for essentials such as food, clothing, shelter or medical 
expenses as the hardship required to warrant a special 
apportionment of the veteran's compensation benefits.

Evidence submitted by the appellant does not show any special 
circumstances to exist that require additional support for 
J.C. and C.W.  There is no evidence that the funds already 
available for the support of J.W. and C.W. are insufficient 
to provide food, clothing, shelter, and medical care for 
these children.  Here, the expenses list submitted by the 
appellant in November 2001 is strong evidence that there is 
no such hardship.  In that regard, these expenses include 
items beyond what would reasonably be deemed "essentials".  
Resources and income available for the support of C.W. and 
J.W. totaled to more than $3000 per month as of November 
2001.  While the expenses of the appellant's household may 
exceed that amount, there is no indication that these 
resources are insufficient to provide for the essentials for 
C.W. and J.W.  

The mere fact that the veteran's household has more monthly 
income than monthly expenses and the household in which J.W. 
and C.W. reside has more monthly expenses than monthly 
income, does not, in and of itself, show that hardship exists 
to warrant special apportionment of the veteran's 
compensation benefits.  Although the veteran indicated that, 
as of November 2001, there was a monthly amount of $100 more 
income than expenses available to the veteran, this, standing 
alone, does not weigh the other factors for consideration in 
determining the basis for a special apportionment.  As the 
preponderance of the evidence demonstrates that no hardship 
exists, a special apportionment is not warranted.  

As to the argument raised by the appellant that the veteran 
receives additional benefits due to J.W. and C.W. and thus 
should be required to provide additional support for these 
children, that argument is without merit.  That the veteran 
is in receipt of additional benefits due to these children, 
while having been considered by the Board in considering the 
amount of VA benefits of which the veteran is in receipt, is 
not dispositive as to whether an apportionment of his 
benefits is warranted.  Furthermore, the Board notes that 
under current statue, the amount of additional benefits 
provided the veteran due to these children is far less than 
one half of the approximately $580 provided by the veteran 
for the support of these children.  

Based on the above, the appellant's claim for apportionment 
of the veteran's compensation benefits must be denied.  



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim; 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  

38 U.S.C.A. § 5307 provides the statutory authority for 
apportionment of veteran's compensation benefits.  Although 
not specifically addressing the apportionment statute, the 
Court has held that the VCAA does not apply to claims 
predicated on chapter 53 of title 38 of the U.S. Code, which 
concerns special provisions related to VA benefits.  Lueras 
v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132 (2002).  

Lueras and Barger involved claims for wavier of overpayment.  
However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), 
the Court held that the VCAA did not apply to claims for 
restoration of a veteran's competency.  The Court 
specifically stated that VCAA did not apply because "[a]n 
applicant for restoration of competency is not seeking 
benefits under chapter 51, but, rather, is seeking a decision 
regarding how his benefits will be distributed under chapter 
55."  Id.  

As in Sims, here the claimant does not seek an award of 
benefits from VA; the veteran's benefits have already been 
awarded.  Rather she seeks a portion of those benefits be 
distributed to her for the care of the veteran's children.  
Employing the sound reasoning of the Court, the Board finds 
that the VCAA does not apply to the instant claim for 
distribution of the veteran's already awarded compensation 
benefits.  

Furthermore, the "elements" specified in Dingess have no 
application to this claim.  Notice as to veteran status, 
existence of a disability, connection of that disability to 
service, and disability ratings have no application in the 
context of a claim for apportionment.  As to any defect in 
notice as to an effective date for a grant of apportionment, 
even if notice is required as to this element, no prejudice 
to the appellant could result from lack of notice as, absent 
a grant of apportionment, as in this case, no effective date 
will be assigned.  

As to the evidence that is needed to substantiate the 
appellant's claim, the Board finds that the appellant has 
received the notice that due process requires; whether in 
general or under the provisions of the VCAA.  In a letter 
sent to the appellant in November 2001, the RO informed the 
appellant of the evidence needed to substantiate her claim 
for apportionment.  Given the nature of a claim for 
apportionment there are no other notice requirements that 
could reasonably apply to the appellant's claim.  This notice 
letter was provided to the appellant prior to the initial 
adjudication by the AOJ.  Additional notice was provided to 
the appellant by a letter dated June 27, 2006.  

Claims for apportionment do, however, have specialized notice 
requirements because such claims fall into the category of 
"simultaneously contested claims".  In contested claims, 
all interested parties will be specifically notified of the 
action taken by the AOJ in the claim and of the right and 
time limit to initiate an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.  

Upon filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties, will be furnished 
with a copy of the Statement of the Case (SOC), such copy to 
contain only information which directly affects the payment 
or potential payment of the benefit(s) which is (are) the 
subject of the contested claim.  38 C.F.R. § 19.101.  The 
interested parties will also be apprised of the requirements 
for filing a substantive appeal to the Board.  Id.  

Furthermore, when a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the claim.  38 C.F.R. § 
19.102.  

Following the denial of the appellant's claim in March 2002, 
the Board remanded the matter to ensure compliance with these 
requirements.  As the appellant timely appealed that denial, 
and the denial was not unfavorable to the veteran, whether 
the requirements of 38 C.F.R. § 19.101 were met is of no 
consequence.  An SOC was provided to the appellant in May 
2003 and she timely perfected an appeal to the Board.  
Although the veteran was not provided with a copy of this 
SOC, this defect cannot result in prejudice to the interested 
parties.  In that regard, the decisions of the AOJ and the 
Board are not unfavorable to the veteran so failure to send 
him an SOC, or to comply with any of the notice requirements 
for simultaneously contested claims cannot be prejudicial to 
the veteran.  

By letters dated in June 2006, the veteran and the appellant 
were invited to send VA updated lists of assets, monthly 
income and monthly expenses.  These letters also apprised 
each party as to their respective rights to representation 
and to a personal hearing.  The letter to the veteran 
apprised him that the appellant that VA had received a claim 
for apportionment of his VA benefits.  

As stated in the INTRODUCTION of this decision, in May 2003 
the appellant requested a hearing before a DRO.  She was 
subsequently notified of a hearing scheduled in June 2007 at 
the RO in the state in which she resides.  She failed to 
report for that hearing.  Thus, the appellant has been given 
an opportunity to present additional evidence and argument at 
a personal hearing.  

No duties to assist the appellant, or for that matter, the 
veteran, are indicated with regard to this claim for 
apportionment.  

The Board finds that all necessary due process requirements 
have been met in this case, and therefore appellate review is 
proper at this time without prejudice to either interested 
party.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

An apportionment of the veteran's VA compensation benefits is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


